          Case 1:20-cv-03792-DLF Document 40 Filed 05/10/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  Isaiah Payne, individually and on behalf of all
  others similarly situated,

          Plaintiff,
                                                         Civil Action No. 1:20-cv-3792
          v.

  Howard University,

          Defendant.


                       DEFENDANT HOWARD UNIVERSITY’S SECOND
                         NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant Howard University (“Howard”) provides this submission to notify the Court

of the decision in Crawford v. The Presidents and Directors of Georgetown College, No. 1:20-

cv-1539, Dkt. 42 (D.D.C. May 7, 2021), and Qureshi v. American University, No. 1:20-cv-1141,

Dkt. 53 (D.D.C. May 7, 2021) (Exhibit A). As did Judge Leon in Shaffer v. George Washington

University, No. 1:20-CV-1145, Dkt. 41 (D.D.C. Mar. 24, 2021) (see Dkt. No. 39), Judge Cooper

found that District of Columbia law does not support the type of tuition and fee refund claims

Mr. Payne asserts in this case.

       As Mr. Payne does in this case, the Crawford/Qureshi plaintiffs asserted claims for

breach of contract, unjust enrichment, and conversion, alleging that Georgetown University and

American University breached contractual promises for in-person instruction when they

transitioned to remote instruction following the outbreak of the COVID-19 pandemic.

       In dismissing the breach of contract claims seeking a tuition refund, Judge Cooper held

that the course catalogs and other written materials plaintiffs pointed to did not include

“promissory language,” or “rise[] to the level of specificity required to communicate a definite
          Case 1:20-cv-03792-DLF Document 40 Filed 05/10/21 Page 2 of 3




promise” for on-campus instruction. Exhibit A at 12-13. Judge Cooper also cited Georgetown’s

and American’s “broadly worded reservation of rights” language—similar to Howard’s broad

reservation of rights language—that “preserved the universities’ right to suspend campus-based

instruction if they had a good-faith reason to do so.” Id. at 19. Judge Cooper also dismissed the

breach of contract claim for fees, because plaintiffs had not identified a promise that fees were

for exclusively on-campus activities and programming. Id. at 24-28.

       Citing Shaffer, Judge Cooper dismissed plaintiffs’ unjust enrichment claims for tuition

and fees, because (1) a contract existed between the parties covering the same subject matter; and

(2) in light of the circumstances, Georgetown’s and American’s retention of tuition and fees was

not unjust. Id. at 20-21, 29. Finally, Judge Cooper dismissed plaintiffs’ conversion claims for

tuition and fees because they did not seek the return of identifiable property or segregated funds,

as District of Columbia law requires. Id. at 22-23, 30.


May 10, 2021                                  Respectfully submitted,


                                              By: /s/ Tracy A. Roman
                                              Tracy A. Roman
                                              Laurel Pyke Malson
                                              Scott L. Winkelman
                                              Astor H.L. Heaven
                                              Crowell & Moring LLP
                                              1001 Pennsylvania Avenue, N.W.
                                              Washington, D.C. 20004-2595
                                              Telephone: (202) 624-2651
                                              Facsimile: (202) 628-5116
                                              troman@crowell.com
                                              lmalson@crowell.com
                                              swinkelman@crowell.com
                                              aheaven@crowell.com

                                              Attorneys for Defendant Howard University




                                                 2
          Case 1:20-cv-03792-DLF Document 40 Filed 05/10/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, a copy of the foregoing Howard University’s

Second Notice of Supplemental Authority was filed with the United States District Court for the

District of Columbia by electronic filing and served on all counsel of record via the Court’s

electronic filing system.

                                                 /s/ Tracy A. Roman
                                                     Tracy A. Roman




                                                3
